IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,736-02




IN RE ROSALI BONILLA, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1056657-A IN THE 179TH DISTRICT COURT
FROM HARRIS COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he wrote to the Harris County District Clerk
requesting an estimate of costs for his trial transcripts, but that he was told that the District Clerk had
no duty to respond to a request for information from an incarcerated individual by authority of the
Government Code. Tex. Gov’t. Code § 552.028. 
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Harris
County, is ordered to file a response stating whether he received a request from the Relator for a
statement of costs for his trial records. If the District Clerk received such a request, he shall state the
nature of his response and, if available, provide a copy of the response. If the District Clerk received
such a request and did not respond, he shall provide his rationale for not responding. This application
for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed: October 9, 2013
Do not publish